IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0439
                                 Filed April 29, 2020


IN THE INTEREST OF L.S.,
Minor Child,

K.R.G., Mother,
      Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Pottawattamie County, Scott Strait,

District Associate Judge.



         A mother appeals the termination of her parental rights to her child.

AFFIRMED.




         Daniel J. McGinn of McGinn, Springer & Noethe, Council Bluffs, for

appellant mother.

         Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

         Patricia Scheinost, Council Bluffs, attorney and guardian ad litem for minor

child.




         Considered by Doyle, P.J., and Mullins and Schumacher, JJ.
                                          2


MULLINS, Judge.

       This mother has a long history of methamphetamine abuse. She has lost

custody of four of her other children, all of whom tested positive for

methamphetamine at birth. The mother has entered substance-abuse treatment

on multiple occasions, all of which have been followed by relapse. The child in

interest tested positive for methamphetamine when born in Nebraska in August

2018. The mother admitted to using the substance four days before giving birth.

Nebraska child services initiated a safety plan and placed the child with the

paternal grandparents in Iowa.1

       In September, the mother entered inpatient substance-abuse treatment in

Iowa. The State applied for formal temporary removal and petitioned for a child-

in-need-of-assistance adjudication shortly thereafter. The juvenile court entered

an order for temporary removal and formally placed the child in the custody of the

paternal grandparents under the supervision of the Iowa Department of Human

Services (DHS). In mid-October, the parties agreed the child could be returned to

the mother’s care in treatment, and an order was entered to that effect. Later that

month, the child was adjudicated as in need of assistance.

       By February 2019, the mother had completed inpatient treatment, entered

a sober-living residence, and continued to meaningfully engage in services. In

March, however, the mother was asked to leave her residence after testing positive

for alcohol, after which she delivered the child to the paternal grandparents and

did not return.      In the following weeks, the mother admitted to using


1 The paternal grandparents are the parents of the child’s legal father. The legal
father is not the child’s biological father. The child’s biological father is unknown.
                                          3


methamphetamine on several occasions since leaving her residence. The State

sought and obtained an order for temporary removal, which was confirmed

following a removal hearing.

       Thereafter, the mother largely discontinued participating in services. She

wholly declined to participate in substance-abuse-related services, and she was a

no show for each of the eleven requested drug screenings from March through

July. In May, the mother only attended two of six offered visitations. As a result,

the frequency of her visits was reduced. In June, she attended one of four offered

visitations. At the visit she did attend in June, the mother advised the social worker

she knew the matter was proceeding toward termination and she had no desire to

get clean, noting, “I like to get high and I don’t want to stop.” The worker suggested

the mother enter inpatient treatment to assist her in dealing with her addiction. The

mother responded, “I am an addict, I know how to get it wherever I am.” Also in

June, the mother was arrested in Georgia on drug charges—possession of

methamphetamine and marijuana. The mother likewise only attended one visit in

each July and August. The mother arrived late and did not provide the necessities

for caring for the child at each of the visits she attended in May through July.

       In early August, DHS recommended the permanency goal be modified to

termination of parental rights. Following a permanency hearing, the court agreed.

In September, the mother reinitiated inpatient treatment. She tested positive for

methamphetamine during intake. At the termination hearing, the DHS worker

testified admissions staff at the inpatient treatment facility asked the DHS worker

if the child could be placed with the mother in treatment within fourteen days. The

DHS worker responded to the admissions staff that the mother would need to
                                          4


complete the first thirty days of treatment before the child could be placed with her.

The mother testified she merely requested visitations with the child but the social

worker declined the request and stated her intention to proceed with termination.

The DHS worker acknowledged the mother requested visits but testified she both

advised the mother to contact the paternal grandmother to set up visits and

contacted family safety, risk, and permanency (FSRP) services about setting up

visits. Ultimately, the mother left treatment after only two days. The FSRP provider

testified the social worker advised her to start visits after the mother progressed in

treatment. When the FSRP provider reached out to the inpatient treatment facility

regarding setting up visitations, she was advised the mother had already left

treatment. The mother testified she left treatment because she “gave up hope”

because the DHS worker “wasn’t on board with reunification.” The FSRP worker’s

documents show the mother contacted her on September 25, advised she had

entered treatment, and requested to meet with her. The worker scheduled a

meeting for September 29. By that point in time, the mother had left treatment.

The records also show the FSRP and DHS workers attempted to meet with the

mother in October, but the mother did not show up.

       The State petitioned for termination of the mother’s rights in October. A

termination hearing was held in January 2020. The juvenile court terminated the

mother’s parental rights under Iowa Code section 232.116(1)(e), (h), and (l) (2019).

The mother appeals.2


2 The parental rights of the child’s legal father and any unknown biological father
were also terminated. No father appeals. While the juvenile court terminated the
rights of the legal father, we note that when it was confirmed through testing that
he was not the child’s biological father he was no longer a necessary party and
                                         5

       Our review is de novo. In re L.T., 924 N.W.2d 521, 526 (Iowa 2019). Our

primary consideration is the best interests of the child, In re J.E., 723 N.W.2d 793,

798 (Iowa 2006), the defining elements of which are the child’s safety and need

for a permanent home. In re H.S., 805 N.W.2d 737, 748 (Iowa 2011).

       First, the mother vaguely challenges the sufficiency of the evidence

supporting termination under paragraphs (h) and (l) of Iowa Code section

232.116(1). We could affirm based upon the mother’s failure to challenge the

sufficiency of evidence under paragraph (e). See In re P.L., 778 N.W.2d 33, 40

(Iowa 2010); In re R.L., No. 19-1355, 2019 WL 5067181, at *1 (Iowa Ct. App. Oct.

9, 2019); In re D.R., No. 18-1116, 2018 WL 4361087, at *1 (Iowa Ct. App. Sept.

12, 2018); In re S.F., No. 15-0490, 2015 WL 3626439, at *1 (Iowa Ct. App. June

10, 2015); In re D.H., No. 13-1693, 2014 WL 250256, at *1 (Iowa Ct. App. Jan. 23,

2014). Either way, as to termination under section 232.116(1)(h), the mother only

challenges the State’s establishment of the final element of that provision—that

the child could not be returned to her care at the time of the termination hearing.

See Iowa Code § 232.116(1)(h)(4) (requiring clear and convincing evidence that

the child cannot be returned to the custody of the child’s parents at the present

time); In re D.W., 791 N.W.2d 703, 707 (Iowa 2010) (interpreting the statutory

language “at the present time” to mean “at the time of the termination hearing”).

Upon our de novo review of the record, we find the evidence clear and convincing

that the child could not be returned to the mother.       As to termination under

paragraph (l) the mother only appears to challenge that she “has a severe


should have been dismissed from the proceedings. See In re J.C., 857 N.W.2d
495, 505 (Iowa 2014).
                                          6

substance-related disorder.” Iowa Code § 232.116(l)(2). The mother agreed in

her testimony at trial that she has a severe substance-abuse issue. We likewise

find the evidence sufficient under paragraph (l).

       To the extent the mother challenges the court’s findings relative to Iowa

Code section 232.116(2) and (3), concerning the child’s best interests and

statutory exceptions to termination, we agree with the juvenile court that

termination is in the child’s best interests and no exception should be applied to

preclude termination.

       Finally, the mother argues she “was not given adequate time and

opportunity to reunify with the child.” She largely alleges that, in September 2019,

she was advised by DHS that she could not have any more visits with the child

and her parental rights would be terminated, which caused her to “give up.” We

interpret the mother’s arguments as a reasonable-efforts challenge and request

for an extension of time to work toward reunification. As to the reasonable-efforts

challenge, raising the issue of the adequacy of visitation at the time of the

termination hearing was too late to preserve the claim for appellate review. See

In re A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005). As to the request for an

extension, given the mother’s track record and lack of participation in services in

the several months leading up to the termination hearing, we are unable to

conclude “the need for removal . . . will no longer exist at the end of the additional

six-month period.” Iowa Code § 232.104(2)(b).

       Lastly, the mother seems to argue that, following the termination hearing,

the court should have adjudicated the child as in need of assistance and entered

an order pursuant to Iowa Code section 232.100 suspending judgment and
                                        7

continuing the proceedings. See id. § 232.117(5). Because we find “the facts

sufficient to sustain the petition have been established by clear and convincing

evidence,” we disagree and affirm the termination of the mother’s parental rights.

See id. § 232.117(3).

      AFFIRMED.